      Case: 1:19-cv-00373-KBB Doc #: 55 Filed: 09/17/20 1 of 6. PageID #: 526



                               UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


                                                       :
     Beverley Somai, and the Fair
                                                       :
     Housing Center for Rights &                       :
     Research,                                         :
               Plaintiffs,                             :       Civil Action No.: 1:19-cv-373
                                                       :
     v.                                                :
                                                       :       Judge: Kathleen B. Burke
     City of Bedford, Ohio,
               Defendant.


                                 SETTLEMENT AGREEMENT

This Settlement Agreement is entered into by all Parties (Beverley Somai and the Fair Housing
Center for Rights & Research, the Plaintiffs, and the City of Bedford, Ohio, the Defendant,
together, the Parties) for the purposes of compromising the disputed claims and avoiding the
expenses and risks of further litigation. The Parties agree this controversy should be resolved
without further proceedings.

INTRODUCTION

The Parties agree that the City of Bedford has the following legitimate government interests:

1.      The City has an interest in controlling non-traffic criminal behavior that repeatedly
disturbs the community and that is not being effectively addressed through existing laws;

2.        The City has an interest in creating harmony and safety between its neighbors; and

3.     The City has an interest in encouraging its residents to use a collaborative, non-punitive
dispute resolution process to create lasting, satisfying justice out of conflict.

The Parties agree that Bedford Ordinance 511.12, the Criminal Activity Nuisance Ordinance
(CANO) does not achieve these legitimate interests.

The Plaintiffs’ Complaint raised concerns that the CANO violated their rights under the First,
Fifth, and Fourteenth Amendments to the U.S. Constitution and under the state and federal Fair
Housing Acts.




                                                  1
      Case: 1:19-cv-00373-KBB Doc #: 55 Filed: 09/17/20 2 of 6. PageID #: 527




AGREEMENT

The Parties agree to the following terms:

Non-monetary terms

1.     Repeal. Bedford agrees to repeal its CANO (attached as Exhibit A and incorporated by
reference into this Agreement) in its entirety within 30 days of the date this Agreement is
executed.

2.     Prohibition against reenactment.

a.       Bedford agrees that it will not reenact the same ordinance or any prior or altered version
of it, or enact any law or policy that makes any Bedford resident’s housing security contingent
on any alleged criminal behavior or criminal activity, or enact any law or policy that penalizes
any resident, tenant, or landlord as a result of requests for police or emergency assistance, the
truthful use of the 911 system, or for otherwise asking for police or government help.

b.      Bedford further agrees that in the future, if its legislative body seeks to enact an
ordinance that in any way regulates the subject matter at issue in the CANO, or that otherwise
penalizes non-traffic criminal behavior through means outside of the criminal justice system, that
the City will provide written notice to the Legal Director of the American Civil Liberties Union
of Ohio, at least 30 days prior to the introduction of any such ordinance.

3.     Training, publication, and other injunctive relief.

a.      Bedford will publish Notice of Repeal of the CANO (attached as Exhibit B) in the
Cleveland Plain Dealer and in the Cleveland Legal News, will change its website and social
media pages to add an affirmative statement that the CANO has been repealed and no longer
applies, and will maintain that notice on the city webpage for a period of one year. The Notice of
Repeal will be published in the above-referenced forums no later than 30 days after the repeal of
the CANO.

b.      Bedford will work with Plaintiff the Fair Housing Center to undertake the following
education measures: a social media, television, and radio advertising campaign to educate the
community about fair housing including the fact of the CANO repeal; training to Bedford’s City
Council, City Manager, Law Director, Prosecutor, and Police Chief on the city’s Fair Housing
obligations and how to affirmatively further fair housing; and training for Bedford’s housing
providers and housing consumers regarding fair housing and the effect of the repeal. The Fair
Housing Center will work with Bedford to develop, promote, and conduct these measures. The
Fair Housing Center’s training costs are to be paid from the proceeds of its settlement amount
with no additional costs to Bedford. The training contemplated in this Section will include three
(3) hours of training for Bedford’s City Council, City Manager, Law Director, Prosecutor, and
Police Chief. The training contemplated in this section will include up to two-and-a-half (2.5)
hours of training each for Bedford’s housing providers and consumers. These measures must be
undertaken within six months of the date of this Agreement.




                                                 2
      Case: 1:19-cv-00373-KBB Doc #: 55 Filed: 09/17/20 3 of 6. PageID #: 528




c.      Bedford will work with community partners such as Disability Rights Ohio, National
Alliance on Mental Illness, Domestic Violence & Child Advocacy Center, Buckeye Region Anti-
Violence Organization, and the Services for Independent Living to undertake the following
education measures: training to Bedford’s City Council, City Manager, Law Director,
Prosecutor, and Police Chief on domestic violence and legal protections for domestic violence
victims and other victims of crime; disability and legal protections for persons with disabilities;
anti-bias training towards victims of domestic violence, people with disabilities, and members of
other historically marginalized groups; and appropriate police responses to and protocols for
incidents involving domestic violence victims and persons with disabilities. Bedford will
determine the dates and other details of these training measures, and will provide the ACLU of
Ohio with the training materials and agendas 20 days advance and consider any feedback the
ACLU of Ohio provides. The training contemplated in this section will encompass three (3)
hours of training each for Bedford’s City Council, City Manager, Law Director, Prosecutor, and
Police Chief. These measures must be undertaken within one year of the date of this Agreement.

d.     Bedford agrees to update the ACLU of Ohio in writing when it has met its obligations
under 3(a), (b) and (c) of this Agreement, within 30 days of meeting each obligation.

e.     The Parties agree to collaborate on a joint press release describing the Agreement,
approved by counsel for both Parties.

4.     Subsequent ordinances.

If Bedford decides at some future point to devise an alternative process for addressing repeated
low-level criminal misconduct in the City using restorative justice rather than criminal or civil
penalties Bedford agrees to work with the ACLU of Ohio in this process.

Bedford understands that feedback from the ACLU of Ohio on any subsequent law or policy is
not an assurance of any future action or inaction on the ACLU’s part, should the City’s
enactment or enforcement of these subsequent laws or policies raise additional legal issues.

Damages, fees, and costs

Bedford agrees to pay $350,000 in damages, fees, and costs, checks to be issued within 45 days
of the date of this Agreement, divided as follows:

$60,000 payable to Beverley Somai; $43,659.94 payable to the Fair Housing Center for Rights &
Research; $102,778.26 payable to the ACLU Women’s Rights Project; $71,424.05 to the ACLU
of Ohio Foundation; and $72,137.75 to the Legal Aid Society of Cleveland.

Dismissal

The Parties agree to file a joint stipulation seeking the entry of an order retaining federal court
jurisdiction over the settlement for three years (attached as Exhibit C). The Parties further agree
to file a joint stipulation of dismissal within 7 days of the repeal of the CANO and the full
payment of damages and fees, whichever occurs later.




                                                 3
      Case: 1:19-cv-00373-KBB Doc #: 55 Filed: 09/17/20 4 of 6. PageID #: 529




Release of claims

The Parties mutually release and forever discharge one another from any further litigation arising
from the same circumstances described in the Second Amended Complaint (attached as Exhibit
D and incorporated fully herein).

Miscellaneous

Entire agreement. This Settlement Agreement is the entire agreement between the Parties with
regard to the matters described herein and shall be binding upon and inure to the benefit of the
executors, administrators, personal representatives, heirs, successors, and assigns of each Party.
There are no other understandings or agreements, oral or otherwise in retaliation thereto,
between the Parties.

Severability. If any provision of this Settlement Agreement or the application thereof is
adjudicated to be void, invalid, or unenforceable, such action shall not make the entire
Agreement void, but rather only that provision. All remaining provisions shall remain in full
force and effect.

To the extent anything in this Agreement conflicts with state, local, or federal law, that law is
controlling and the conflicting Agreement provision is severable.

Forum. Any action to enforce any provision of this Agreement must be brought before Judge
Burke in the Northern District of Ohio.

Public record. This Agreement may be made public in its entirety, and expressly consent to this
release and disclosure. No document associated with the litigation is non-public except those
documents previously agreed by the Parties to be confidential.

Survival. All representations, warranties, covenants, and agreements made herein shall be
continuing, shall be considered to have been relied upon by the parties, and shall survive the
execution, delivery, and performance of this Settlement Agreement.

Successors and assigns. The rights and obligations set forth in this Settlement Agreement shall
be binding on the parties and their successors and assigns.

Non-Defamation. Beverley Somai, the Fair Housing Center for Rights and Research, and their
attorneys (the American Civil Liberties Union, the ACLU of Ohio, and the Legal Aid Society of
Cleveland) knowingly and willingly agree to not defame Defendant and its attorneys. The City
and its attorneys (Smith Marshall LLP), on behalf of themselves and their officials and agents,
knowingly and willingly agree to not defame Plaintiffs and their attorneys.

Executed separately. The Parties contemplate this Agreement may be executed in separate
counterparts and all counterparts and signature pages together are one document.




                                                  4
   Case: 1:19-cv-00373-KBB Doc #: 55 Filed: 09/17/20 5 of 6. PageID #: 530




SIGNATURES

                                   /s/ Elizabeth Bonham
                                   Elizabeth Bonham (0093733)
                                   Freda J. Levenson (0045916)
                                   Joseph Mead (0091903)
                                   American Civil Liberties Union
                                   of Ohio Foundation
                                   4506 Chester Avenue
                                   Cleveland, OH 44103
                                   (614) 586-1958
                                   ebonham@acluohio.org
                                   attyjmead@gmail.com
                                   flevenson@acluohio.org

                                   Sandra S. Park (pro hac vice)
                                   Linda Morris (pro hac vice)
                                   American Civil Liberties Union
                                   Women’s Rights Project
                                   125 Broad St. 18th Floor
                                   New York, NY 10004
                                   (212) 519-7871
                                   spark@aclu.org
                                   lindam@aclu.org
                                   Counsel for all Plaintiffs



                                   Sara E. Bird (0096545)
                                   Jennifer E. Sheehe (0084249)
                                   The Legal Aid Society of Cleveland
                                   1223 West Sixth Street
                                   Cleveland, Ohio 44113
                                   Ph. (216) 861-5407 – SEB
                                   Ph. (440) 210-4521 – JES
                                   Fax (216) 861-0704
                                   sara.bird@lasclev.org
                                   jsheehe@lasclev.org
                                   Counsel for Plaintiff Beverley Somai




                                     5
Case: 1:19-cv-00373-KBB Doc #: 55 Filed: 09/17/20 6 of 6. PageID #: 531




                                /s/ Kallen L. Boyer
                                R. Eric Smearman (0062132)
                                Kallen L. Boyer (0093608)
                                Smith Marshall, LLP
                                7251 Engle Road, Suite #404
                                Middleburg Heights, Ohio 44130
                                (440) 243-4994 f: (440) 243-6598
                                res@smithmarshall.com
                                kld@smithmarshall.com

                                Attorneys for Defendant City of Bedford




                                  6
